A joint business adventure was entered into between the plaintiff and defendant to loan money and trade with Osage Indians. The parties were to share the profits and losses equally. The plaintiff commenced his action against the defendant to recover alleged indebtedness owed by the defendant to the plaintiff, as an outgrowth of the partnership business. The trial resulted in a judgment for the defendant. The plaintiff has perfected his appeal here, and assigns as error that the judgment is contrary to the law and the evidence.
It was the claim of the defendant that a final settlement was had between the parties and that all items of indebtedness owing by the defendant to the plaintiff were settled. On the other hand, it was the claim of the plaintiff that the items sued on in the action were not included in the final settlement for the reason that the same were not due. Issues of fact were joined between the parties on these questions, and a sharp conflict in the evidence developed between the parties. In view of this situation any judgment reached in the trial of the cause must have resulted from the weight given the evidence of the respective parties, and the credibility attaching to the witnesses.
The cause was tried to a jury, which returned a verdict for the defendant. There is competent evidence reasonably tending to support the verdict of the jury. This court on appeal will not reverse the judgment of a court based upon the verdict of a jury in a law action, if there is any competent evidence which reasonably tends to support the verdict. Young v. Eaton,82 Okla. 166, 198 P. 857.
The judgment is affirmed.
By the Court: It is so ordered.